                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION
 In Re:                                          Case No. 19-29722-gmh

    Curtis Ray Brown,                            Chapter 13
                                Debtor.
                                                 Judge G. Michael Halfenger


                           REQUEST FOR SERVICE OF NOTICE

TO THE DEBTOR(S), TRUSTEE, ALL CREDITORS AND ALL OTHER INTERESTED
PARTIES:
        You are hereby given notice that Bonial & Associates, P.C. has been engaged by the
interested party identified below to serve as its authorized agent in this matter.
        You are requested to serve a copy of each notice of any proceeding, hearing and/or report
in this matter including, but not limited to, notices required by Bankruptcy Rules 2002 and
3017(a) and the Local Rules of the Bankruptcy Court upon the creditor at the following address:
          Nationstar Mortgage LLC d/b/a Mr. Cooper
          PO Box 619096,
          Dallas, Texas 75261-9741
                                            Respectfully submitted,
                                            Bonial & Associates, P.C.

                                            /s/ Paul W. Cervenka
                                            Paul W. Cervenka
                                            14841 Dallas Parkway, Suite 425
                                            Dallas, Texas 75254
                                            (972) 643-6600
                                            (972) 643-6698 (Telecopier)
                                            E-mail: POCInquiries@BonialPC.com
                                            Authorized Agent for Nationstar Mortgage LLC
                                            d/b/a Mr. Cooper




ReqNOAXPNatAll                                                                    5957-N-3617
                Case 19-29722-gmh      Doc 14     Filed 10/15/19      Page 1 of 2
                                          CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before October 15, 2019 via electronic notice unless otherwise stated:


Debtor              Via U.S. Mail
Curtis Ray Brown
6790 N. Braeburn Lane
Milwaukee, WI 53209


Debtors' Attorney
Chad L. Schomburg
Attorney At Law
2600 N. Mayfair Road Suite 700
Milwaukee, WI 53226

Chapter 13 Trustee
Rebecca R. Garcia
P.O. Box 3170
Oshkosh, Wisconsin 54903-3170




                                                      /s/ Paul W. Cervenka
                                                      Paul W. Cervenka




REQUEST FOR SERVICE OF NOTICE - CERTIFICATE OF SERVICE                                                     5957-N-3617
                                                                                                       CrtCOSXPNatAll

                 Case 19-29722-gmh              Doc 14      Filed 10/15/19           Page 2 of 2
